UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7218


JOSEPH A. DANIELS,

                Petitioner - Appellant,
          v.

G. M. HINKLE, Warden,

                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00675-REP)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Joseph A. Daniels, Appellant Pro Se.       Erin M. Kulpa, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph A. Daniels seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of    appealability.            See    28     U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial     showing      of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Daniels has not made the requisite showing.                       Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3